543 S.E.2d 510 (2000)
351 N.C. 480
Karen G. TWADDELL
v.
George Franklin ANDERSON.
No. 49P00.
Supreme Court of North Carolina.
April 6, 2000.
Rudolph A. Ashton, III, Robert J. McAfee, New Bern, for Anderson.
Gerald K. Robbins, Assistant Attorney General, for Twaddell.
Prior report: 136 N.C.App. 56, 523 S.E.2d 710.

ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the *511 following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of April 2000."